Citation Nr: 1823870	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from November 1960 to November 1964 and from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2016.  A Statement of the Case (SOC) was issued in December 2016.  A timely substantive appeal was received in January 2017.

In his January 2017 substantive appeal, the appellant appeared to raise the issue of entitlement to service connection for vertigo.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file a claim of entitlement to service connection for vertigo, such should be filed with the RO on the proper form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant contends that his tinnitus is related to his active service, to include military noise exposure, and/or his service-connected left ear hearing loss.

Military noise exposure has been conceded, based on the appellant's military occupational specialty (MOS) of aircraft maintenance.  See e.g. June 2015 rating decision.

Although the appellant served on active duty in the Air Force from November 1960 to November 1964 and from August 1966 to August 1968, the service treatment records associated with the claims file appear to only be from his second period of service.  This has not escaped the attention of the appellant, who requested that his medical records from November 1960 to November 1964, his first period of active service, be obtained as such would include treatment for his left ear.  See March 2016 NOD.

Thus, remand is required in order to obtain such service treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (Federal records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, an addendum opinion should be obtained as to the nature and etiology of the appellant's tinnitus.  The March 2015 VA examiner was unable to provide an etiological opinion without resort to speculation; and no opinion as to whether the appellant's current tinnitus is causally related to his service-connected left hearing loss has been obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service treatment records from 1966 to 1968 are negative for complaints, observations, treatment, or diagnoses regarding tinnitus.  On his April 1968 Report of Medical History, the appellant endorsed ear, nose, or throat trouble.  He denied hearing loss.  The examining clinician noted that the appellant experienced nasal stuffiness and inability to clear right ear since 1962, in addition to left ear hearing loss.  Other pertinent medical or surgical history was denied.  The appellant's April 1968 separation examination was negative for complaints, observations, treatment, or diagnoses regarding tinnitus.  Moderate hearing loss in the left ear was noted at the 2000 and 3000 Hz frequencies.

The appellant was afforded a VA examination in January 2008.  The appellant denied pre-military noise exposure.  He worked in construction following separation; however, he stated that it was not very noisy and he did not use hearing protection.  He was grounded from flying status in "1992" because he developed Eustachian tube dysfunction.  He was treated repeatedly for such while in and out of the service.  The appellant reported that left ear tinnitus began approximately 10 years ago and described such as a high-pitched constant ring.  Ear pathology and vertigo were denied.  He was diagnosed with constant left ear tinnitus.  The VA examiner opined that it was less likely than not that his tinnitus was related to military noise exposure as it was not reported until 10 years ago.  

It is unclear if the reference to the year 1992 was a typographical error, as the aforementioned service treatment records from 1960 to 1964 are not currently of record.  Based upon the April 2015 statement discussed below, however, the correct year for this notation may be 1962.

In a Statement in Support of Claim, received in July 2014, it was contended that the appellant experienced bilateral tinnitus, which was related to his MOS.

The appellant was afforded a VA examination in March 2015.  The claims file was reviewed.  The appellant reported flying with flight crew on C-130s in the cargo department and being exposed to a variety of jet engines while working on the ground.  He denied pre-service occupational noise and reported post-service occupational noise.  Prior to service, he farmed with crops.  Following service, he worked in construction for 10 years around hammers and saws without ear protection.  He denied recreational noise.  The appellant reported that he experiences tinnitus, which began five to six years prior to the examination.  He was unaware of anything triggering the onset of such.  The VA examiner was unable to provide a medical opinion regarding the etiology of the appellant's tinnitus without resorting to speculation because service treatment records were negative for tinnitus.  Therefore, based on the appellant's reported history of significant noise exposure during and after service, it was not possible to determine if his tinnitus was related to military noise exposure without resorting to mere speculation.

In a statement received in April 2015, the appellant reported that, during training to become an assistant flight mechanic, he was sent to the altitude chamber.  While he descended from 46,000 feet, his left ear drum tightened and refused to release.  He was eventually able to descend to ground level.  He was not permitted to attempt rapid decompression.  After receiving his certification, he flew many hours in that capacity.  He reported that he was temporarily grounded in late 1962 because a flight surgeon determined he had left ear problems.  His grounded status eventually became permanent and he returned to his aircraft mechanic duties.  In the early 1970s, he sought treatment at the VA Medical Center (VAMC) in Miami, Florida, where doctors relieved his ear drum.  He was issued a VA card for the Ear, Nose, and Throat (ENT) Clinic.  Around this time, he began to experience ringing in his ears.  Such ringing has steadily progressed to constant, high-volume static.

An April 2015 request for all outpatient treatment records from the 1970s at the Miami VAMC is of record.  A second request was made in May 2015.  A June 2015 Report of General Information states that an ROI clerk at the Miami VAMC informed the AOJ that records for the appellant from the 1970s were not available in the archives.  October 2015 memorandums confirmed that the Miami VAMC performed a thorough search of its systems of records and was unable to locate any information about the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to ensure that the appellant's complete service treatment records, particularly with regard to his first period of active service from November 1960 to November 1964, are associated with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

2.  Obtain an addendum opinion from an appropriate clinician as to the nature and etiology of the appellant's tinnitus.  The claims file must be made available for the clinician to review.  If the clinician determines that an examination is necessary, one should be scheduled.  

After reviewing the record, the examiner should provide an opinon as to the following:  

Is it at least as likely as not (50 percent or greater probability) that the appellant's tinnitus is causally related to his active service or any incident therein, to include established military noise exposure or the appellant's reported Eustachian tube dysfunction in 1962?  

If not, is it at least as likely as not that the appellant's tinnitus is proximately due to or the result of (caused by) his service-connected left ear hearing loss?

If neither, is it at least as likely as not that the appellant's tinnitus was aggravated (permanently made worse) by his service-connected left ear hearing loss?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the tinnitus prior to aggravation by the service-connected left ear hearing loss.

The examiner must provide a rationale for any opinion provided.  In providing the requested rationale, the examiner should reference the relevant evidence of record, to include established military noise exposure; service treatment records; the January 2008 VA examination report noting that the appellant had reported the onset of his tinnitus 10 years prior; the March 2015 VA examination report noting that the appellant had reported the onset of his tinnitus five to six years prior; and the appellant's April 2015 statement that he began to experience ringing in his ears in the 1970s.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


